DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tee et al. --(US 2006/0135076 A1; hereafter Tee) in view of Honkanen et al. (US 2006/0135076 A1; hereafter Honkanen).

 	As of Claim 1: Tee teaches an information processing apparatus, comprising: an image sensing device having an optical system (¶0018. Note that a digital camera phone capable of receiving video information); a memory (memory 215,¶0025) capable of storing picture information obtained by the image sensing device (¶0018); a processor (210); a first radio modem, wherein the first radio modem implements a first transmission scheme to transmit or receive picture information (PAN transceiver 203 communicates with Bluetooth or IEEE-802.15.3 in ¶¶0030-0031) ; and a second radio 
 	Tee does not explicitly teach “the first radio modem transmits picture information to an external device while the second radio modem is connected to the internet or the local area network for transmitting and receiving information " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches wherein the first radio modem transmits picture information to an external device while the second radio modem is connected to the internet or the local area network for transmitting and receiving information (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 may also be a combination of 
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).	 	

As of Claim 2: Tee in view of Honkanen  further teaches a third radio modem; and a fourth radio modem, wherein both of the third radio modem and the fourth radio modem are capable of transmitting information to an additional external device, and wherein the processor controls each of the first radio modem, second radio modem, third radio modem, and fourth radio modem based on one or more user instructions (Honkanen ¶¶0025-0028;0031-0033).

As of Claim 3: Tee in view of Honkanen  further teaches the first transmission scheme transmits picture information using a first transmission frequency and the second transmission scheme transmits information using a second transmission frequency.

As of Claim 4: Tee in view of Honkanen  further teaches the first radio modem, the second radio modem, the third radio modem, and fourth radio modem each use transmission frequencies that are different from each other (Honkanen ¶¶0025-0028;0031-0033).

As of Claim 5: Tee in view of Honkanen  further teaches the first transmission scheme uses a first modulation scheme and the second transmission scheme uses a second modulation scheme (Honkanen ¶¶0025-0028;0031-0033).

As of Claim 6: Tee in view of Honkanen  further teaches the first modulation scheme and the second modulation scheme include one or both of Quadrature Amplitude Modulation (QAM) and Quadrature Phase Shift Keying (QPSK) (Honkanen ¶¶0025-0028;0031-0033).

As of Claim 7: Tee in view of Honkanen  further teaches the memory stores an operating system of the information processing apparatus and the second radio modem receives a signal from the internet indicating that an update for the operating system is available (Honkanen ¶¶0025-0028;0031-0033)., and wherein the processor executes an update process based on the signal, updates the operating system, and stores an updated operating system in the memory (Tee ¶¶0034-0036).

As of Claim 8: Tee in view of Honkanen  further teaches the memory stores an application executed on the information processing apparatus and the second radio modem receives a signal from the internet indicating that an update for the application 

As of Claim 9: Tee in view of Honkanen  further teaches the first radio modem or the second radio modem receives picture information and control information, and wherein, during reproduction of the received picture information (Tee ¶¶0034-0036), the processor reads the control information to determine whether reproduction of the received picture information is allowed and reproduces the received picture information for display upon determining that reproduction is allowed(Honkanen ¶¶0025-0028;0031-0033).

As of Claim 10: Tee in view of Honkanen  further teaches the processor does not reproduce the received picture information upon determining that reproduction is not allowed based on the read control information (Tee ¶¶0034-0036)

As of Claim 11: Tee in view of Honkanen  further teaches a decryptor, wherein the received picture information and the control information is encrypted, and wherein reading the control information and reproducing the received picture information includes using the decryptor to decrypt the received picture information and the control information (Tee ¶¶0034-0036)

As of Claim 12: Tee in view of Honkanen  further teaches the received information includes error correction control bits and reproducing the received picture information includes processing the error correction control bits to correct any detected errors (Tee ¶¶0034-0036)

As of Claim 13: Tee in view of Honkanen  further teaches an encoder for encoding the picture information obtained by the image sensing device, the picture information being encoded into a predetermined format; and an encryptor for encrypting the picture information (Tee ¶¶0034-0036)

As of Claim 14: Tee in view of Honkanen  further teaches a display for displaying a screen requesting user input, wherein the displayed screen prompts the user for a user input that indicates whether the user allows a connection between the first radio modem and the external device to be established, wherein in response to receiving the user input indicating allowance of the connection, the first radio modem transmits the stored picture information to the external device (Tee ¶¶0034-0036)

As of Claim 15: Tee in view of Honkanen  further teaches the first transmission scheme transmits picture information using a first transmission rate and the second transmission scheme transmits information using a second transmission rate (Tee ¶¶0034-0036)

As of Claim 16: Tee in view of Honkanen  further teaches the processor assigns a first priority to the first radio modem and assigns a second priority to the second radio modem, and wherein the first priority is higher than the second priority (Tee ¶¶0034-0036)

As of Claim 17: Tee in view of Honkanen  further teaches one of the first transmission scheme or second transmission scheme includes a Multiple-input and Multiple-output (MIMO) scheme (Tee ¶¶0034-0036)

As of Claim 18: Tee in view of Honkanen  further teaches the first transmission scheme uses a first number of carriers and the second transmission scheme uses a second number of carriers (Tee ¶¶0034-0036)

As of Claim 19: Tee in view of Honkanen  further teaches one of the first transmission scheme and the second transmission scheme includes Orthogonal Frequency Division Multiplexing (OFDM) (Tee ¶¶0034-0036)

As of Claim 20: Tee in view of Honkanen  further teaches the picture information transmitted to the external device is moving picture information or still picture information (Tee ¶¶0034-0036)

As of Claim 21: Tee in view of Honkanen  further teaches the information processing apparatus transmits moving picture information according to at least one of Moving Honkanen ¶¶0025-0028;0031-0033).

As of Claim 22: Tee in view of Honkanen  further teaches the information processing apparatus transmits still picture information according to the Joint Photographic Experts Group (JPEG) standard (Honkanen ¶¶0025-0028;0031-0033).

As of Claim 23: Tee in view of Honkanen  further teaches the picture information transmitted to the external device includes the stored picture information (Honkanen ¶¶0025-0028;0031-0033).

As of Claim 24: Tee teaches an information processing method, comprising: obtaining picture information using an image sensing device (¶0018. Note that a digital camera phone capable of receiving video information); storing picture information obtained by the image sensing device on a memory (memory 215,¶0025); receiving a user instruction; controlling a first radio modem and a second radio modem based on the user instruction (PAN transceiver 203 communicates with Bluetooth or IEEE-802.15.3 in ¶¶0030-0031), such that the first radio modem transmits picture information to an external device while the second radio modem is connected to an internet or a local area network for transmitting and receiving information (WLAN relies on access point which allows it to get access to networks such as Internet as ¶¶0020,0031,0032), wherein the first radio modem implements a first transmission scheme to transmit or receive picture information, and wherein the second radio modem implements a second 
	Tee does not explicitly teach “the second radio modem is connected to an internet or a local area network for transmitting and receiving information " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches the second radio modem is connected to an internet or a local area network for transmitting and receiving information (see ¶0025-0028;0031-0033) as recited in present claimed invention.
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

As of Claim 25: Tee in view of Honkanen  further teaches controlling a third radio modem and a fourth radio modem based on one or more user instructions, wherein both of the third radio modem and the fourth radio modem are capable of transmitting information to an additional external device (Honkanen ¶0025-0028;0031-0033).

As of Claim 26: Tee in view of Honkanen  further teaches storing an operating system on the memory; receiving a signal from the internet indicating that an update for the operating system is available(Honkanen ¶¶0025-0028;0031-0033).; executing an 

As of Claim 27: Tee in view of Honkanen  further teaches storing an application on the memory; receiving a signal from the Internet indicating that an update for the application is available; executing an update process based on the signal; updating the application; and storing an updated application on the memory (Tee ¶¶0034-0036)

As of Claim 28: Tee in view of Honkanen  further teaches receiving picture information and control information; determining whether reproduction of the received picture information is allowed based on the control information; and reproducing the received picture information for display upon determining that reproduction is allowed (Tee ¶¶0034-0036)

As of Claim 29: Tee in view of Honkanen  further teaches assigning a first priority to the first radio modem; and assigning a second priority to the second radio modem, wherein the first priority is higher than the second priority (Honkanen ¶¶0025-0028;0031-0033).

As of Claim 30:  Tee teaches an information processing apparatus, comprising: an image sensing device having an optical system(¶0018. Note that a digital camera phone capable of receiving video information); a first memory capable of storing picture information obtained by the image sensing device; (memory 215,¶0025)  a second memory storing an operating system of the information processing apparatus; a 
 	Tee does not explicitly teach “a third radio modem capable of transmitting information from the information processing apparatus; and a fourth radio modem capable of transmitting information from the information processing apparatus, wherein the processor controls the first radio modem and the second radio modem based on a user instruction, such that the first radio modem transmits picture information to an external device while the second radio modem is connected to the internet or the local area network for transmitting and receiving information, wherein the second radio modem receives a signal from the Internet indicating that an update for the operating system is available, and the processor executes an update process based on the signal, updates the operating system, and stores an updated operating system on the second memory, wherein the first radio modem or the second radio modem receives picture information and control information, and, during reproduction of the received picture information, the processor reads the control information to determine whether reproduction of the received picture information is allowed and " as recited in present claimed invention.
 	However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches a third radio modem capable of transmitting information from the information processing apparatus; and a fourth radio modem capable of transmitting information from the information processing apparatus, wherein the processor controls the first radio modem and the second radio modem based on a user instruction, such that the first radio modem transmits picture information to an external device while the second radio modem is connected to the internet or the local area network for transmitting and receiving information, wherein the second radio modem receives a signal from the Internet indicating that an update for the operating system is available (¶0025-0028;0031-0033), and the processor executes an update process based on the signal, updates the operating system, and stores an updated operating system on the second memory, wherein the first radio modem or the second radio modem receives picture information and control information, and, during reproduction of the received picture information, the processor reads the control information to determine whether reproduction of the received picture information is allowed and reproduces the received picture information for display upon determining that reproduction is allowed (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

the Examiner notes that the apparatus claims 1,2 uses the term "capable of" throughout when describing the function of portions of the apparatus. Use of such language (i.e. "capable of") is not a positive recitation that such a limitation must occur, but merely that the apparatus must be configured in such a way that the possibility of the limitation occurring is presented. Thus, while the Examiner has specifically addressed the limitations as being obvious/anticipated, should the claims become patentable over the cited art, such a limitation could be viewed as non-limiting as it "suggests or makes optional" the claimed limitations. See MPEP 2106 – C. Therefore, the Examiner suggests amending such limitations to give a positive recitation of their occurrence, such as replacing "capable of" with "which when operable", "operable to" or any other recitation that positively claim the subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697